Citation Nr: 1633975	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-30 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
 2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the claims.

In December 2013, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development,


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the December 2013 Board remand.

2.  Bilateral hearing loss has not been shown to have had its onset in active service, nor is it not due to injury or disease incurred in active service.

3.  Tinnitus has not been shown to have had its onset in active service, nor is not due to injury or disease incurred in active service.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).

2.  The requirements for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the December 2009 rating decision, via an October 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or specific prejudice as a result.  Hence, The Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's Service treatment records (STRs), VA and non-VA records, including the examination report, are in the claims file.  Further, the Board remanded for clarification of the VA examination findings to insure that all asserted bases for the claims were considered.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309(a).  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

In his written submissions, the Veteran asserted that, as a helicopter mechanic, he was exposed to Army flight line noise, to include having to ride the helicopters as a crew member, all without hearing protection.  His DD Form 214 confirms that his MOS was helicopter repairman.  The Veteran asserts further that his hearing loss and tinnitus had their onset during his active service.

The April 1966 Report of Medical Examination For Induction reflects that the Veteran's hearing manifested as follows (converted from American Standards Association (ASA) units to International Standard Organization (ISO) units): right ear: 500 Hertz (Hz), 20 decibels (db); 1000 Hz, 15 db; 2000 Hz, 25 db; 4000 Hz, 20 db.  The left ear manifested as follows: 500 Hz, 20 db; 1000 Hz, 15 db; 2000 Hz, -10 db; 4000 Hz, 10 db.  (01/10/1969 VBMS-STR-Medical, p. 4).  The STRs do not reflect any entries related to complaints of hearing loss or tinnitus or ringing of the ears.  On his May 1968 Report of Medical History for his examination at separation, the Veteran denied any prior history of hearing loss.  Id., p. 9.  The May 1968 Report of Medical Examination For Separation reflects that the Veteran's ears were assessed as normal.  His hearing test reflects the following findings: right ear: 500 Hz, -5 db; 1000 Hz, -5 db; 2000 Hz, 10 db; 3000 Hz, 15 db; 4000 Hz, 5 db.  The left ear manifested as follows: 500 Hz, -5 db: 1000 Hz, -5 db; 2000 Hz, -5 db; 3000 Hz, 5 db; 4000 Hz, 5 db.  Id., pp. 7-8.  He was deemed physically fit for separation from active service.

In a written statement submitted in support of his claim, the Veteran asserted that he did not report his tinnitus or hearing loss at his separation examination because the troops were told that if they reported any health problems they would be held back.  (11/20/2009 VBMS-VA-21-4138).

The December 2009 VA examination report (20/09/2009/VBMS-VA Examination) reflects that the Veteran had a history of unprotected exposure to military noise, as well as civilian noise.  The examiner noted that the Veteran reported mild bilateral constant tonal tinnitus of unknown onset and etiology, and that it did not cause him any current difficulty.  The Veteran's right ear manifested as 500 Hz, 30 db; 1000 Hz, 35 db; 2000 Hz, 60 db; 3000 Hz, 70 db; 4000 Hz, 70 db.  The left ear manifested as follows: 500 Hz, 30 db: 1000 Hz, 35 db; 2000 Hz, 60 db; 3000 Hz, 70 db; 4000 Hz, 70 db.  The examiner diagnosed a mild to profound sensorineural hearing loss in the right ear, and a mild to severe loss in the left.  The examiner opined that, in light of the fact that the Veteran had hearing within normal limits both at entry into and separation from active service, it was not at least as likely as not that his hearing loss was causally connected to his active service.  Concerning the Veteran's tinnitus, the examiner noted that the Veteran did not associate his tinnitus with his active service, and that there were no documented complaints of tinnitus.  Hence, the examiner rendered a negative nexus opinion on the tinnitus.

As noted earlier, the Board remanded for an addendum to the examination, as it was not clear from the examination report if the examiner had converted the hearing values from the examination for Induction, and because factored in the Veteran's lay reported history or his post-service exposure.  Subsequent to the remand, the Veteran submitted two reports of private audiologic examinations which were conducted for his private railroad employer in May 1989 and December 1989.





May 1989



500
1000
2000
3000
4000
Right
-5
10
10
50
40
Left
5
10
20
55
50
     




Nov. 1989




500
1000
2000
3000
4000
Right
5
5
10
50
45
Left
10
10
20
60
55

The reports do not reflect any opinion as to the source of the hearing loss.  Other documentation in the claims file, however, reflects that the Veteran's employer obtained copies of his military hearing examinations from VA in 1990.  (02/02/1990 VBMS-Third Party Correspondence)

The January 2016 addendum to the December 2009 examination report (02/05/2014 VBMS-CAPRI) reflects that the examiner noted another review of the claims file, and she also noted that she converted the value units from ASO to ISO regarding the hearing examination at induction.  Citing a study of acoustic trauma by the Institute of Medicine, the examiner noted that the latest research in the area did not support the idea of a delayed onset of hearing loss; and, that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  In light of the findings and conclusions of that study and the fact that the Veteran exited active service with normal hearing, the examiner opined that it was not likely that the Veteran's current hearing loss is causally connected to his active service.

As concerns the Veteran's tinnitus, the examiner again noted the absence of any documented complaints of tinnitus in active service; that there was no acoustic damage from service; and, per the 2009 interview [December 2009 examination report], the Veteran did not specifically attribute his tinnitus to the military, the examiner opined that it was not at least as likely as not that the Veteran's tinnitus is related to military service.

On his substantive appeal (07/20/2010 VBMS-VA-9), the Veteran asserted that he wore hearing protection while he worked for the railroad.  The Board acknowledges the Veteran's assertion.  The fact of the matter, however, is that the Veteran's work-related hearing tests show that his hearing loss manifested as of May 1989.  The Board also notes the fact that the Veteran indicated on his formal claim that a private doctor told him his hearing loss was due to his military service.  (10/06/2009-VBMS-VA-21-526, p. 7).  The Board acknowledges that the Veteran is competent to both identify a decrease in his hearing acuity and to report what a doctor told him.  See 38 C.F.R. § 3.159(a)(2).  Competency aside, however, his lay reports still must be tested for veracity and against the other evidence of record.

There is no documentation of a private opinion of military causality, and the Veteran was afforded the opportunity to identify any records he desired for VA to obtain.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is also relevant that the Veteran's employer did not seek copies of his military hearing examinations until 1990, 20+ years after his separation from active service.  The Board infers that the employer sought the test results for comparative purposes.  VA outpatient records note the Veteran's report of a long history or civilian noise exposure in addition to his in-service exposure.  04/05/2010 VBMS-Medical Treatment-Government Facility).  The Board must also assess the Veteran's admitted motive of secondary gain-he is seeking hearing aids at government expense.  (11/20/2009 VBMS-VA-21-4138)  Hence, the Board finds that, at best, the Veteran's lay reports and assertions concerning his hearing loss are outweighed by the other evidence of record.  The VA examiner reviewed the claims file and provided a clear rationale for the opinion reached.  Hence, the Board finds it highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As for the Veteran's personal opinion to the contrary, while he is competent to identify a hearing loss, the Board finds that opining on the etiology for a hearing loss, especially where noise exposure was many years in the past, requires medical training.  See Jandreau, 492 F. 3d 1372; 38 C.F.R. § 3.159(a)(1).  There is no evidence that the Veteran has medical training.  Thus, the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. § 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

With respect to the Veteran's tinnitus, he also asserted on his VA Form 9 that at the December 2009 VA examination he did not want the examiner to think he was a "wimp," so when the examiner asked him if the tinnitus bothered him, he said it did not.  As noted earlier, the Veteran asserted that he did not want to be retained in active service any longer than necessary, so he did not report the ringing in his ears; also, he thought it was just part of getting old.  The Board first notes that being asked if the tinnitus bothered him is an entirely different question from when it first started.  Thus, the Board attaches more weight to the Veteran's answer as noted in the examination report that the date of onset was uncertain, and that he did not associate it with his active service.  As for the Veteran's assertion that he wanted to separate as soon as possible in 1968, the Board notes that the Veteran's physical examination was some four months prior to his separation.  For the listed reasons, although tinnitus is generally established by the subjective reports of the patient, as there is no clinical test for it, the weight of the evidence persuades the Board to reject the Veteran's now-asserted date of onset.  Thus, the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. § 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.
 
Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


